Exhibit 10.2


FIFTH AMENDMENT TO
FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT
THIS FIFTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT
(this “Amendment”) is made effective as of the 20th day of April, 2018 by and
between IEC ELECTRONICS CORP., a corporation formed under the laws of the State
of Delaware (“Borrower”) and MANUFACTURERS AND TRADERS TRUST COMPANY (“Lender”).
W I T N E S S E T H:
WHEREAS, the parties hereto are parties to a Fifth Amended and Restated Credit
Facility Agreement dated as of December 14, 2015, as amended by that certain
First Amendment to Fifth Amended and Restated Credit Facility Agreement dated as
of June 20, 2016, that certain Second Amendment to Fifth Amended and Restated
Credit Facility Agreement dated as of November 28, 2016, that certain Third
Amendment to Fifth Amended and Restated Credit Facility Agreement dated as of
May 5, 2017, and that certain Fourth Amendment to Fifth Amended and Restated
Credit Facility Agreement dated as of January 26, 2018 (as amended, and as the
same may be further amended, modified, supplemented or restated from time to
time, the “Credit Agreement”);
WHEREAS, Borrower has requested and the Lender has agreed to make certain
amendments to the Credit Agreement, all on the terms and conditions herein set
forth.
NOW, THEREFORE, for due consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1.    DEFINITIONS. All capitalized terms used herein and not defined shall have
the meaning given such terms in the Credit Agreement.
    2.    AMENDMENTS. Effective as of the date of this Amendment:
(A)Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the following definitions in their entirety to read as follows:
““Borrowing Base” means, at any time, an amount equal to the sum of (a)
eighty-five percent (85%) of the Eligible Accounts of the Credit Parties; plus
(b) (i) from the Third Amendment Closing Date until the first Advance Rate
Reset, the lesser of (A) thirty-five percent (35%) of Eligible Inventories
(excluding work in process) and (B) Three Million Seven Hundred Fifty Thousand
Dollars ($3,750,000), and (ii) upon each Advance Rate Reset, the lesser of (A)
eighty-five percent (85%) of the then updated Eligible Inventory NOLV and (B)
Eight Million Dollars ($8,000,000), minus (c) Reserves.
The Borrowing Base shall be computed based on the Borrowing Base Report required
by this Agreement and most recently delivered to and accepted by the Lender in
its sole and absolute discretion. In the event the Borrower fails to furnish a
Borrowing Base Report, or in the event the Lender believes that a Borrowing Base
Report is no longer accurate, valid, or current – defined as information
provided aged no more than forty-five (45) days - the Lender may, in its sole
and absolute







--------------------------------------------------------------------------------

Exhibit 10.2


discretion exercised from time to time and without limiting other rights and
remedies under this Agreement, suspend the making of or limit Revolving Credit
Loans. The Borrowing Base shall be subject to reduction by the amount of
Reserves applicable from time to time, and by the amount of any Account or any
Inventory that was included in the Borrowing Base but that the Lender determines
fails to meet the respective criteria applicable from time to time for Eligible
Accounts or Eligible Inventories.
Without implying any limitation on the Lender’s discretion with respect to the
Borrowing Base, the criteria for Eligible Accounts and for Eligible Inventories
contained in the respective definitions of Eligible Accounts and of Eligible
Inventories are in part based upon the business operations of the Credit Parties
existing on or about the Closing Date and upon information and records furnished
to the Lender by the Credit Parties. If at any time or from time to time
hereafter, the business operations of one or more of the Credit Parties change
or such information and records furnished to the Lender is incorrect or
misleading, the Lender in its discretion, may at any time and from time to time
during the duration of this Agreement change such criteria or add new criteria.
The Lender will communicate such changed or additional criteria to the Borrower
from time to time, which communication shall be either orally or in writing.”
““Revolving Credit Note” means the Fifth Amended and Restated Revolving Credit
Note described in Section 2.4, as such note may be amended, modified,
supplemented or restated from time to time.”
(B)Section 1.1 of the Credit Agreement is hereby amended by adding the following
definition thereto:
““Fifth Amendment Closing Date” means April 20, 2018.”
(C)Section 2.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“2.1    Revolving Credit Commitment. The Lender agrees, subject to Section 2.2
and the other terms and conditions hereinafter set forth, to make Revolving
Credit Loans to the Borrower from time to time during the period from the Fifth
Amendment Closing Date up to but not including the Revolving Credit Termination
Date in an aggregate principal amount not to exceed at any time outstanding the
amount of $22,000,000 (the “Revolving Credit Commitment”). During the period
from the Second Amendment Effective Date to the Revolving Credit Termination
Date, within the limits of the Revolving Credit Commitment and subject to
Section 2.2, the Borrower may borrow, prepay pursuant to Section 2.5, and
reborrow under this Section 2.1. Except as otherwise provided in this Agreement,
the Revolving Credit Loans will be outstanding as LIBOR Loans.”
(D)A new Exhibit B (Form of Revolving Credit Note) shall be added to the Credit
Agreement in the form attached to this Amendment as Exhibit B.
3.    REPRESENTATIONS AND WARRANTIES. Borrower hereby makes the following
representations and warranties to the Lender as of the date hereof, each of
which shall survive the effectiveness of this Amendment and continue in effect
as of the date hereof so long as any Obligations remain unpaid:
3.1    Authorization. Borrower has full power and authority to borrow under the
Credit Agreement, as amended by this Amendment, and to execute, deliver and
perform this


- 2 -





--------------------------------------------------------------------------------

Exhibit 10.2


Amendment and any documents delivered in connection with it and all other
related documents and transactions, all of which have been duly authorized by
all proper and necessary corporate action. The execution and delivery of this
Amendment by Borrower will not violate the provisions of, or cause a default
under, Borrower’s Organizational Documents, any law or any agreement to which
Borrower is a party or by which it or its assets are bound.
3.2    Binding Effect. This Amendment has been duly executed and delivered by
Borrower, and the Credit Agreement, as amended by this Amendment, is the legal,
valid and binding obligation of Borrower enforceable against Borrower in
accordance with its terms, except to the extent that enforcement of any such
obligations of the Borrower may be limited by bankruptcy, insolvency,
reorganization or similar laws of general application affecting the rights and
remedies of creditors generally.
3.3    Consents; Governmental Approvals. Except as may be specifically
identified in a written agreement to which Borrower and Lender are parties, no
consent, approval or authorization of, or registration, declaration or filing
with, any Governmental Authority or any other Person is required in connection
with the valid execution, delivery or performance of this Amendment or any other
document executed and delivered by Borrower herewith or in connection with any
other transactions contemplated hereby.
3.4    Representations and Warranties. The representations and warranties
contained in the Credit Agreement, as amended by this Amendment, are true on and
as of the date hereof with the same force and effect as if made on and as of the
date hereof, except for those representations and warranties that by their terms
are made as of a specific date, which representations and warranties Borrower
hereby remakes as of such date.
3.5    No Events of Default. No Default or Event of Default has occurred or is
continuing.
3.6    No Material Misstatements. Neither this Amendment nor any document
delivered to Lender by Borrower or any Credit Party to induce Lender to enter
into this Amendment contains any untrue statement of a material fact or, taken
as a whole with the other Loan Documents, omits to state a material fact
necessary to make the statements herein or therein not misleading in light of
the circumstances in which they were made.
4.    CONDITIONS OF AMENDMENT. The Lender shall have no obligation to execute or
deliver this Amendment until each of the following conditions shall have been
satisfied:
4.1    Authorization. Borrower shall have taken all appropriate corporate action
to authorize, and its directors, if and as required by Borrower’s Organizational
Documents, shall have adopted resolutions authorizing the execution, delivery
and performance of this Amendment and the taking of all other action
contemplated by this Amendment, and Lender shall have been furnished with copies
of all such corporate action, certified by an authorized officer of Borrower as
being true and correct and in full force and effect without amendment on the
date hereof, and such other corporate documents as Lender may request.


- 3 -





--------------------------------------------------------------------------------

Exhibit 10.2


4.2    Consents. Borrower shall have delivered to Lender any and all consents,
if any, necessary to permit the transactions contemplated by this Amendment.
4.3    Fees. Borrower shall have paid to the Lender all reasonable fees and
disbursements of Lender’s counsel and all reasonable out-of-pocket expenses
incurred by Lender, recording fees, search fees, charges and taxes in connection
with this Amendment and all transactions contemplated hereby or made other
arrangements with respect to such payment as are satisfactory to Lender.
4.4    Deliveries. Borrower shall have delivered to Lender, each of the
following documents, duly executed by the Borrower or as specified: (i) this
Amendment, (ii) the Revolving Credit Note (as defined above), (iii) a
Reaffirmation executed by the Borrower and each of the Guarantors, and (iv) such
additional documents, consents, authorizations, insurance certificates,
governmental consents and other instruments and agreements as Lender or its
counsel may reasonably require (including for purposes of evidencing and/or
facilitating Borrower’s and Lender’s compliance with all applicable laws and
regulations, including all “know your customer” rules in effect from time to
time pursuant to the Bank Secrecy Act, USA PATRIOT Act and other applicable
laws) and all documents, instruments and other legal matters in connection with
the Loan Documents shall be reasonably satisfactory to Lender and its counsel.
4.5    Representations and Warranties. The representations and warranties set
forth in this Amendment and in the Loan Documents shall be true, correct and
complete on the date hereof, except those representations and warranties that by
their terms are made as of a specific date, which representations and warranties
Borrower hereby remakes as of such date.
4.6    No Event of Default. No Event of Default or Default shall have occurred
and be continuing on the date hereof.
4.7    No Material Misstatements. Neither this Amendment nor any document
delivered to Lender by or on behalf of Borrower to induce Lender to enter into
this Amendment contains any untrue statement of a material fact or, taken as a
whole with the other Loan Documents, omits to state a material fact necessary to
make the statements herein or therein not misleading in light of the
circumstances in which they were made.
4.8    No Material Adverse Change. As of the date hereof, no Material Adverse
Effect shall have occurred with respect to the Borrower and its Subsidiaries
taken as a whole since December 31, 2017, including, without limitation, the
Credit Parties’ ability to meet the projections delivered by the Borrower to the
Lender prior to the date hereof.
4.9    No Litigation. As of the date hereof, except as set forth on Schedule 8.5
to the Credit Agreement, there shall not be any claim, action, suit,
investigation, litigation, or legal proceeding pending or threatened in any
court or before any arbitrator or governmental authority which relates to the
legality, validity or enforceability of the Credit Agreement (as amended by this
Amendment) or the transactions contemplated hereby or that, if adversely
determined, is not adequately covered by insurance or would have a Material
Adverse Effect on the Borrower or its Subsidiaries.


- 4 -





--------------------------------------------------------------------------------

Exhibit 10.2


5.    MISCELLANEOUS.
5.1    Reaffirmation of Security Documents. As of the Fifth Amendment Closing
Date, Borrower hereby (a) acknowledges and reaffirms the execution and delivery
of the Security Documents, (b) acknowledges, reaffirms and agrees that the
security interests granted under the Security Documents continue in full force
and effect as security for all indebtedness, obligations and liabilities under
the Loan Documents, as may be amended from time to time, and (c) remakes the
representations and warranties set forth in the Security Documents, except those
representations and warranties that by their terms are made as of a specific
date, which representations and warranties Borrower hereby remakes as of such
date.
5.2    Entire Agreement; Binding Effect. The Credit Agreement, as amended by
this Amendment, represents the entire understanding and agreement between the
parties hereto with respect to the subject matter hereof. This Amendment
supersedes all prior negotiations and any course of dealing between the parties
with respect to the subject matter hereof. This Amendment shall be binding upon
Borrower and its successors and assigns, and shall inure to the benefit of, and
be enforceable by the Lender and its successors and assigns. The Credit
Agreement, as amended hereby, is in full force and effect and, as so amended, is
hereby ratified and reaffirmed in its entirety.
5.3    Severability. If any provision of this Amendment shall be determined by a
court to be invalid, such provision shall be deemed modified to conform to the
minimum requirements of applicable law.
5.4    Headings. The section headings inserted in this Amendment are provided
for convenience of reference only and shall not be used in the construction or
interpretation of this Amendment.
5.5    Counterparts. This Amendment may be executed by the parties hereto in
separate counterparts (including those delivered by facsimile or other
electronic means), each of which, when so executed and delivered, shall be an
original, but all such counterparts shall together constitute one and the same
instrument.


[signature page follows]


- 5 -





--------------------------------------------------------------------------------


Exhibit 10.2


[Fifth Amendment to Fifth Amended and Restated Credit Facility Agreement]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be signed
by their duly authorized officers as of the day and year first above written.


MANUFACTURERS AND TRADERS TRUST COMPANY
By:    /s/Michael D. Pick
Name:    Michael D. Pick
Title:    Vice President
IEC ELECTRONICS CORP.
By:    /s/ Michael T. Williams
Name: Michael T. Williams
Title:    Chief Financial Officer


 







--------------------------------------------------------------------------------


Exhibit 10.2


EXHIBIT B
FORM OF REVOLVING CREDIT NOTE







--------------------------------------------------------------------------------

Exhibit 10.2






FIFTH AMENDED AND RESTATED REVOLVING CREDIT NOTE
$22,000,000.00
As of April 20, 2018

IEC ELECTRONICS CORP. (“Borrower”), a corporation organized under the laws of
Delaware, for value received, hereby promises to pay to the order of
MANUFACTURERS AND TRADERS TRUST COMPANY (“Lender”) the principal sum of
Twenty-Two Million Dollars ($22,000,000.00) or, if less, the amount of the
Revolving Credit Loans loaned by the Lender to Borrower pursuant to the
Agreement referred to below, in lawful money of the United States of America and
in immediately available funds on the date(s) and in the manner provided in said
Agreement and with a final payment on the Revolving Credit Termination Date.
Borrower also promises to pay interest on the unpaid principal balance under
this Fifth Amended and Restated Revolving Credit Note (“Revolving Credit Note”),
for the period such balance is outstanding, in like money, at the rates of
interest as provided in the Agreement described below, on the date(s) and in the
manner provided in said Agreement.
The date and amount of each Revolving Credit Loan made by the Lender to the
Borrower under the Agreement referred to below, maturity date and each payment
of principal thereof, shall be recorded by the Lender on its books. The Lender’s
records shall be presumed to be accurate absent manifest error.
This is the Revolving Credit Note referred to in that certain Fifth Amended and
Restated Credit Facility Agreement dated as of December 14, 2015 (as amended,
and as the same may be further amended, supplemented, or restated from time to
time, the “Agreement”), made between Borrower and Lender, and evidences the
Revolving Credit Loans made thereunder. All capitalized terms not defined herein
shall have the meanings given to them in the Agreement.
Borrower waives presentment, notice of dishonor, protest and any other notice or
formality with respect to this Revolving Credit Note.
This Revolving Credit Note shall be governed by the laws of the State of New
York.
This Revolving Credit Note amends, restates and supersedes the Fourth Amended
and Restated Revolving Credit Note dated as of November 28, 2016 in the maximum
principal amount of $16,000,000.00 delivered by Borrower to Lender and any
amendments, restatements or replacements thereof (as so amended, restated or
replaced, the “Existing Note”). Further, the indebtedness created under the
Existing Note is continuing and subsisting pursuant to this Revolving Credit
Note and all collateral provided in conjunction with the Existing Note is hereby
ratified and affirmed as collateral security for all obligations under this
Revolving Credit Note.
[signature page follows]


- 8 -





--------------------------------------------------------------------------------

Exhibit 10.2


[FIFTH AMENDED AND RESTATED REVOLVING CREDIT NOTE]
IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
has executed this Fifth Amended and Restated Revolving Credit Note by its duly
authorized officer as of the date first written above.


IEC ELECTRONICS CORP.
By:     
Michael T. Williams
Chief Financial Officer






- 9 -



